DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/15/2021 is being considered in the examination of this application.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 9, 11, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (WO 8707823 A1), in view of Baiocchi (US 20160037734 A1).
5.	Regarding Claim 1, Foster discloses a floral design mechanic having an integrated reservoir (Abstract, p. 6, ln. 27-28; floral design mechanic 10 as seen in FIGS. 1-3) comprising: 
	a top shell (11) including a plurality of top openings (12/13) defined between top supports (FIG. 1), wherein said top shell (11) includes a top outer edge (outer edge as seen in FIG. 3); 
(21) having a first interior cavity suitable for storing liquid (an interior cavity as seen in FIG. 3 for performing the intended function of storing liquid) and a reservoir outer edge (reservoir 21 outer edge as seen in FIG. 3) formed on a top portion of the reservoir (21); wherein said reservoir (21) is attachable (p. 7, ln. 12-15 and seen FIGS. 3-4) to said top shell (11), includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge (FIGS. 2-4), and has hanging means (51/52) coupled to the floral design mechanic (p. 5, ln. 15-23) for mounting the floral design mechanic to a structure (hanging means 51/52 for performing the intended function of mounting the floral design mechanic to a structure);
a middle member (31), having a plurality of middle openings defined between a plurality of middle supports (p. 7, ln. 17-24; middle openings 32 defined between a plurality of middle supports FIGS. 3-5), wherein said middle member (31) includes a middle outer edge (34) and 15at least one securement means on the middle outer edge for securing the middle member to either the top shell or the reservoir and in a position between the top shell and the reservoir (p. 7, ln. 22-24; securement means such as a depression on the middle outer edge 34 for securing middle member 31 to top shell 11 and reservoir 21 wherein the middle member 31 is positioned between top shell 11 and reservoir 21 as seen in FIG. 4);
at least one connection means for selectively securing the top shell to the reservoir (p. 7, ln. 12-15; connections means 22 as seen in FIGS. 1-4 coupling top shell 11 to reservoir 21 for performing the intended function of selectively securing the top shell 11 to the reservoir 21), the at least one connection means located on either said top outer edge or said reservoir outer edge (the connections means 22 of reservoir 21 outer edge as seen in FIG. 3); 
10at least one attachment means for connecting to the connection means (attachment means 14 for connecting connection means 22), wherein the attachment means (14) is positioned opposite (FIGS. 2-4) of the at least one connection means (22) and on said top outer edge (top shell 11 outer edge as seen in FIG. 4) and the at least one attachment means (14) passes through (FIG. 4) the at least one securement means of the middle member (securement means of the middle such as the depression on middle outer edge 34 of middle member 31), and
wherein said connection means (22) and said attachment means (14) collectively secure said top shell (11) to said reservoir (21), forming a second interior cavity (second interior cavity such as cavity between top shell 11 and middle member 31 or another cavity between middle member 31 and reservoir 21 as seen in FIG. 4) defined between said top shell (11) and the 15top of said reservoir (21).
Foster is silent regarding an integrally formed clip of the reservoir outer edge. 
Baiocchi discloses a flowerpot (Baiocchi Abstract and FIG. 1 disclose flowerpot 100), wherein the reservoir (101) includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge (an outwardly projecting lip at a top portion of reservoir 101 bounded by outer edge 102 of reservoir 101 as seen in FIG. 2b), and has a clip (104) integrally formed therein for mounting the flower pot to a structure (para. [0013] discloses clip 104 integrally formed therein for mounting flowerpot 100 to a structure such as wall).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Foster as taught by Baiocchi such that the reservoir includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge, and has a clip integrally formed therein for mounting the floral design mechanic to a structure. Such addition would enhance the invention by providing means to mount the floral design mechanic to railings, walls and other supports, in doing so the usability of the floral mechanic is optimized.
6.	Regarding Claim 9, modified Foster discloses (see Foster) the floral design mechanic of claim 1, wherein the top outer edge includes a plurality of hanging means to enable the floral design mechanic to be secured to another structure (top outer edge of top shell 11 includes hanging means 52 for performing the intended function of enabling the floral design mechanic to the be secured to another structure).
7.	Regarding Claim 11, modified Foster discloses (see Foster) the floral design mechanic of claim 1, wherein the reservoir outer edge has a first outer 10dimension and a body of the reservoir has a second outer dimension, and the first outer dimension is greater than the second outer dimension (an outer dimension of the reservoir outer edge being greater than an outer dimension of a body of the reservoir 21 as seen in FIGS. 2-3).
8.	Regarding Claim 14, modified Foster discloses (see Foster) the floral design mechanic of claim 1, wherein the reservoir outer edge is circular in a shape (FIGS. 1-2).
9.	Regarding Claim 15, modified Foster discloses (see Foster) the floral design mechanic of claim 14, wherein the reservoir has a cylindrical shape (FIGS. 1-2).
10.	Regarding Claim 16, modified Foster discloses (see Foster) the floral design mechanic of claim 14, the reservoir has a tapered cylindrical shape with the largest diameter of the reservoir located in the top portion (FIG. 2-4).
11.	Regarding Claim 17, modified Foster discloses (see Foster) the floral design mechanic of claim 1, wherein the reservoir outer edge has a circular shape (FIGS. 1-2).
Modified Foster is silent regarding the reservoir outer edge has an obround shape; however, it would have been obvious matter of design choice to modify the invention of modified Hall such that the reservoir outer edge has an obround shape, since the applicant has not disclosed that the reservoir outer edge has an obround shape produces any unexpected results or is critical to the design, and it appears that the invention of Foster would perform equally if the outer edge is not obround. 
12.	Regarding Claim 19, modified Foster discloses (see Foster) the floral design mechanic of claim 1, wherein the reservoir has a base connected to a sidewall at an end of the reservoir opposite of the reservoir outer edge (FIGS. 2-3)
13.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (WO 8707823 A1) and Baiocchi (US 20160037734 A1) as applied to Claim 1 above, and further in view of Herzog-Mesrobian et al. (US 6108974 A), hereinafter “Herzog-Mesrobian”.
14.	Regarding Claim 10, modified Foster discloses the floral design mechanic of claim 1.
	Modified Foster is silent regarding eyelets. 
Herzog-Mesrobian discloses an invention (Herzog-Mesrobian Abstract and FIG. 15) including the top outer edge or the reservoir outer edge includes a plurality of eyelets enabling the floral design mechanic to be secured to another structure (Col. 3, line 66 - Col. 4, line 4 discloses a top outer edge 70 includes a plurality of eyelets 132/134/136 to enable the flowerpot to be secured to another structure such as hook 118).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Foster as taught by Herzog-Mesrobian such that the top outer edge or the reservoir outer edge includes a plurality of eyelets enabling the floral design mechanic to be secured to another structure. Such addition would enhance the invention by providing means such that the floral design mechanic can be mounted and displayed at a location desired by the user.

15.	Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (WO 8707823 A1), in view of Hall (US 2010095585 A1), in view of Baiocchi (US 20160037734 A1), in view of Wong (CA 3014265 A1).
16.	Regarding Claim 20, Foster discloses a floral design mechanic having an integrated reservoir (Abstract, p. 6, ln. 27-28; floral design mechanic 10 as seen in FIGS. 1-3) comprising: 
(p. 1, ln. 30 - p. 2, ln. 9 and Claim 1, 3-4 and 7) top shell (11) including a plurality of top openings (12/13) defined between top supports (FIG. 1), wherein said top shell (11) includes a top outer edge (outer edge as seen in FIG. 3); 
5a reservoir (21) having a first interior cavity suitable for storing liquid (an interior cavity as seen in FIG. 3 for performing the intended function of storing liquid) and a reservoir outer edge (reservoir 21 outer edge as seen in FIG. 3) formed on a top portion of the reservoir (21); wherein said reservoir (21) is attachable (p. 7, ln. 12-15 and seen FIGS. 3-4) to said top shell (11), includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge (FIGS. 2-4), and has hanging means (51/52) coupled to the floral design mechanic (p. 5, ln. 15-23) for mounting the floral design mechanic to a structure (hanging means 51/52 for performing the intended function of mounting the floral design mechanic to a structure);
a middle member (31), having a plurality of middle openings defined between a plurality of middle supports (p. 7, ln. 17-24; middle openings 32 defined between a plurality of middle supports FIGS. 3-5), wherein said middle member (31) includes a middle outer edge (34) and 15at least one securement means on the middle outer edge for securing the middle member to either the top shell or the reservoir and in a position between the top shell and the reservoir (p. 7, ln. 22-24; securement means such as a depression on the middle outer edge 34 for securing middle member 31 to top shell 11 and reservoir 21 wherein the middle member 31 is positioned between top shell 11 and reservoir 21 as seen in FIG. 4);
at least one connection means (p. 7, ln. 12-15; connections means 22 as seen in FIGS. 1-4 coupling top shell 11 to reservoir 21 for performing the intended function of selectively securing the top shell 11 to the reservoir 21) positioned on said reservoir outer edge (the connections means 22 of reservoir 21 outer edge as seen in FIG. 3); 
(14) positioned on top outer edge (FIGS. 2-4), opposite said connection means (22);
wherein said connection means (22) couples to said attachment means (14) to attach said top shell (11) to said reservoir (21) and also passes through (FIG. 4) the at least one securement means of the middle member (securement means of the middle such as the depression on middle outer edge 34 of middle member 31) to secured the middle member (31) between the plastic top shell (11) and the reservoir (21).
Foster is silent regarding a plastic reservoir, an integrally formed clip of the reservoir outer edge, and connection and reception prongs.
Hall discloses a floral design mechanic having an integrated reservoir (Hall Abstract and para. [0037] discloses a floral design mechanic 10/40a having an integrated reservoir 40a as seen in FIGS. 15-17) including a plastic reservoir (paras. [0036]-[0037]; plastic reservoir 40a).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Foster as taught by Hall such that a floral design mechanic reservoir is made from plastic. In doing, the reservoir of the floral design mechanic can be fabricated from my material that is relatively inexpensive and readily available for manufacturing. 
Modified Foster is silent regarding an integrally formed clip of the reservoir outer edge, and connection and reception prongs.
Baiocchi discloses a flowerpot (Baiocchi Abstract and FIG. 1 disclose flowerpot 100), wherein the reservoir (101) includes an outwardly projecting lip at the top portion bounded by the reservoir outer edge (an outwardly projecting lip at a top portion of reservoir 101 bounded by outer edge 102 of reservoir 101 as seen in FIG. 2b), and has a clip (104) integrally formed therein for mounting the flower pot to a structure (para. [0013] discloses clip 104 integrally formed therein for mounting flowerpot 100 to a structure such as wall).

Modified Foster is silent regarding connection and reception prongs.
	Wong discloses a floral design mechanic (Wong Abstract and FIG. 7) including at least one connection prong (112) positioned on an outer edge (122) of a bottom shell (104) and at least one prong reception member (114) positioned on an outer edge (120) of a top shell (102), wherein said connection prong couples to said prong reception member to attach said top shell to said bottom shell to secure the top and bottom shell (p. 8, ln. 8-23 and FIGS. 6-7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Foster as taught by Wong such that the top sell and reservoir comprise of connection prongs and respective reception prong member in securing the top shell to the reservoir as well the securement means of middle member being inherently modified such that the middle member is secured between the top shell and the reservoir. In doing so, the floral design mechanic is firmly assembled and secured using conventional connection means that also reduces the inadvertent disassembly of the floral design mechanic while in use. 
17.	Regarding Claim 21, modified Foster discloses (see Wong) the floral design mechanic of claim 20, 
wherein said connection prong (112) includes a body and an extension extending from said body (see annotated Fig. 7 below for an illustration of a body and extension extending from the body); 
(114) includes a projection having a top surface and a 5bottom surface and defines a connection opening (see annotated Fig. 7 below for a projection having a top surface wherein prong 112 protrudes from which is seen in Fig. 6 and the bottom surface wherein prong 112 extension engages as well as a connection opening); and 
wherein after said connection prong (112) is inserted through (Fig. 6) said connection opening (opening of prong  reception member 114), said connection prong flexes so that said extension of said connection prong contacts said bottom surface of said projection of said prong reception member to prevent said connection prong from being removed from said connection opening (by definition the connection prong 112 flexes so that said extension of said prong contacts said bottom surface of said projection of said prong reception member to prevent said connection prong from being removed from said connection opening, see Figs. 6 and 7 as well as annotated Figs. 7 below for a clear demonstration).










[AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image1.png
    370
    615
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Extension)][AltContent: oval]
Fig. 7


[AltContent: textbox (Top Surface)][AltContent: arrow][AltContent: textbox (Projection)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom Surface)][AltContent: rect]
    PNG
    media_image2.png
    192
    538
    media_image2.png
    Greyscale

Fig. 7




Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




















Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	/Christopher D Hutchens/            Primary Examiner, Art Unit 3647